Title: To James Madison from James McKinney, 6 January 1823
From: McKinney, James
To: Madison, James


                
                    Sir
                    Madison Mills Jan 6th. 23.
                
                I recd. yours this Morning & Observe the contents. I will call & See you as Soon as I can Which I hope will be Soon. Mr. Fray goes to Fredericksburg in the Morning & will be gone nearly all the week. We cannot

both leave the place at the Same time. I beg you to Accept My Sincere respects
                
                    James McKinney
                
            